886 F.2d 1317
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.FISCHBACH & MOORE, INC.;  Sven Lofgren;  Phillip T. Mahoney;Paul C. Schorr, III;  Defendants,Paul B. Murphy, Defendant-Appellant
Nos. 89-6023, 89-6024.
United States Court of Appeals, Sixth Circuit.
Oct. 10, 1989.

Before BOYCE F. MARTIN, Jr. and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
The defendants, Fischbach & Moore, Inc. and Paul B. Murphy, appeal the order granting summary judgment for the plaintiff in this False Claims Act.  The defendants now jointly move this Court to hold the appeals in abeyance pending final judgment.  The government has not responded.


2
The district court entered an order on May 31, 1989, granting the government's motion for summary judgment against both of the defendants.  Several defendants remained in the action and trial is set for March 6, 1990.  Defendants Fischbach & Moore, Inc. and Murphy filed notices of appeal on July 28, 1989, docketed as Cases Nos. 89-6024 and 89-6023, respectively.


3
This Court lacks jurisdiction in this appeal.  Absent certification for an interlocutory appeal under 28 U.S.C. Sec. 1292(b) or Fed.R.Civ.P. 54(b), an order disposing of fewer than all parties or claims in an action is nonappealable.    William B. Tanner Co. v. United States, 575 F.2d 101, 102 (6th Cir.1978) (per curiam).


4
It is ORDERED that the motion to hold both appeals in abeyance is denied.  It is ORDERED that the appeals are dismissed sua sponte.    Rule 9(b), Rules of the Sixth Circuit.